Citation Nr: 9912108	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-48 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
shoulder impingement syndrome (previously diagnosed as 
strain).

2.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for right shoulder 
impingement syndrome, status post arthroscopy.

3.  Entitlement to a compensable rating on appeal from the 
initial award of service connection for left knee 
chondromalacia patella, status post arthroscopy.

4.  Entitlement to a compensable rating on appeal from the 
initial award of service connection for right knee 
chondromalacia patella, status post arthroscopy (previously 
diagnosed as right knee tendonitis).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had over 25 years of active service.

This appeal is from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which awarded service connection and 
assigned initial disability evaluations.

The Board remanded the case in January 1998.  Each issue on 
appeal was previously identified as a claim for an increased 
disability rating.  While the case was on remand, the United 
States Court of Appeals for Veterans Claims (Court) handed 
down a decision distinguishing appeals from initial 
assignments of disability ratings in the decision that 
granted service connection from claims for increased rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The court reserved the term "increased rating" for claims 
based on an assertion that a disability had become worse 
since the most recent rating.  The Board has renamed the 
issues in this case consistent with the Court's ruling in 
Fenderson.

In September 1995 the RO granted service connection for 
hypertension, which had initially been a claim at issue in 
this appeal.  That rating decision resolved the claim for 
service connection, see Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and the appellant has not disagreed with 
the disability rating assigned.  No issue pertaining to 
hypertension is currently before the Board.



FINDINGS OF FACT

1.  The appellant has full range of motion of the left 
shoulder with objectively demonstrated pain on abduction 
greater than 115 degrees.

2.  The appellant demonstrates no objectively verifiable pain 
or other functional impairment of the right shoulder.

3.  The appellant has objectively diagnosed chondromalacia 
patella with objectively demonstrated discomfort on motion of 
the left knee.

4.  The appellant has objectively diagnosed chondromalacia 
patella of the right knee without objectively demonstrated 
functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 10 
percent on initial rating of impingement syndrome of the left 
shoulder, status post arthroplasty, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (1998).

2.  The schedular criteria for a compensable rating on 
initial rating of impingement syndrome of the right shoulder, 
status post arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5203 (1998).

3.  The schedular criteria for a 10 percent rating, and no 
more, on initial rating of chondromalacia patella of the left 
knee, status post arthroplasty, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (1998).

4.  The schedular criteria for a compensable rating on 
initial rating of chondromalacia patella of the right knee, 
status post arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show the appellant is left handed.  
The records reveal years of complaints and treatment for 
problems of the shoulders and knees.  In May 1971 the 
appellant sustained a contusion of his right shoulder; an x-
ray study was within normal limits.  Left knee complaints 
noted in March 1982 were described as chronic; the 
provisional diagnosis was chondromalacia patella (CMP).  In 
July 1985 a ligamentous injury of the left knee was 
diagnosed.  An April 1986 examination for complaints of 
several weeks of left knee pain assessed medial collateral 
ligament strain of unclear origin.  Separation, reenlistment 
and periodic physical examinations from at least August 1986 
show a positive history of arthritis.  An October 1986 
examination noted left shoulder pain was somewhat improved; 
there was still pain when doing pushups.  The assessment was 
resolving muscle strain, possibly strain to the ligamentous 
capsule.  Treatment records from October 1987 diagnosed CMP 
of the left knee.  In January 1988, the appellant had left 
knee arthroscopy with debridement of a medial femoral condyle 
defect.  Post-operatively, he developed an infection that 
resolved with medical treatment.  An April 1988 x-ray 
examination of the left knee found calcification about the 
insertion of the quadriceps into the patella, without 
evidence of fracture or loss of joint space.  The diagnosis 
was calcific tendonitis, otherwise unremarkable.  A September 
1989 medical history noted left and right knee arthroscopies.

In September 1989 upon complaining of right shoulder pain 
without numbness or tingling, examination diagnosed a primary 
acromioclavicular tear.  Hospital records show a right 
shoulder arthroscopy and acromioplasty for impingement 
syndrome in April 1990.  In May 1990, a Medical Board ordered 
limited duty for six months.  On examination, the right 
shoulder lacked 30 degrees of abduction and flexion; there 
was a palpable hard scar; and neurovascular function was 
intact.  The prognosis was excellent.  July 1990 follow-up 
examination found good active range of motion and discomfort 
of the right shoulder only with stress such as push-ups.  The 
assessment was status post acromioplasty.  In September 1990, 
he was cleared for overseas duty.

An August 1990 overseas screening history noted arthritis of 
both knees.  Another report of the overseas screen noted no 
ongoing chronic medical problems and assessed the appellant 
as fit for overseas.  In an August 1990 dental health 
questionnaire, the appellant reported arthritis.  A November 
1990 physical fitness screening noted such a screening had 
been deferred for two years because of bilateral knee and 
right shoulder surgery, but the appellant had recently been 
exercising without pain.  An August 1991 medical history 
noted chronic arthritis of the knees and the shoulders.  The 
August 1991 physical examination report stated a diagnosis of 
patellofemoral syndrome among defects found; there was no 
diagnosis of arthritis.

In June 1991, the appellant was seen for complaints of left 
knee and right shoulder pain.  He reported occasional left 
knee locking and no swelling.  Examination of the left knee 
was negative for effusion and positive for patellar grinding, 
assessed as left knee patellofemoral syndrome.  On referral 
to physical therapy for left knee pain, the appellant 
reported knee pain with sitting and exercise bilaterally, 
worse on the left.  He denied a problem with motion or 
strength.  An August 1991 physical examination diagnosed 
bilateral patellofemoral syndrome.

In September 1992, the appellant complained of left knee 
pain, especially with prolonged sitting.  He reported pain 
with exercise and at the end of the day.  The examiner noted 
a previous diagnosis of CMP.  Examination revealed the left 
knee stable when compared with the right knee.  There was no 
point tenderness.  There was a positive grind test of the 
left knee and a negative grind test of the right knee.  There 
was full range of motion and motor and sensory neurologic 
function was intact distally.  The assessment was 
chondromalacia patella.

In November 1992, the appellant complained of bilateral knee 
pain, left knee more than right, with a history of 
degenerative joint disease of both knees.  There was negative 
Lachman's, negative McMurray's, stable joints, no effusion, 
and mildly positive patellar grinding bilaterally, but the 
pain was noted to be not similar in character to the pain 
usually felt.  The assessment was chronic bilateral knee pain 
with history of degenerative joint disease.  X-ray showed 
some calcification over the left lateral joint space in the 
infrapatellar region, consistent with loose bodies.  
Additional examination the same day in November 1992 noted 
positive entrapment, and interpreted the x-rays as possibly 
showing a loose body from old osteochondritis dissecans.  
Magnetic resonance imaging (MRI) was recommended to confirm 
or rule out loose bodies.

A November 1992 MRI of the left knee found no osteochondral 
defects; the location of a faint calcification on plain x-ray 
films suggested the possibility of dystrophic calcification 
in Hoffa's fat pad; clinical correlation was recommended 
because MRI could not resolve that question.  Orthopedic 
examination of the left knee in January 1993 noted complaints 
of catching of the knee with flexion.  The examiner found 
normal menisci.  The assessment was probable Hoffa's fat pad 
inflammation.  The examiner recommended further evaluation 
for surgical candidacy to be done privately.  June 1993 
evaluation found the left knee without effusion, with full 
range of motion, no joint line tenderness, and collateral and 
cruciate ligaments within normal limits.  X-ray revealed a 
fine calcium deposit medial to the patellar area.  The 
impression was "MMT" by MRI only; question of 
patellofemoral syndrome of the left knee.  The recommendation 
was against surgery unless symptoms became worse.

A September 1993 medical history noted bilateral knee 
arthroscopies and a right shoulder arthroscopy.  Both knees 
and the right shoulder were considered not disqualifying for 
service.  An October 1993 physical examination for retirement 
had negative findings for the shoulders and the knees.

On VA examination in April 1994, the appellant presented with 
normal carriage, posture, and gait.  Historically, he 
reported recurrent pain of both knees.  He reported left knee 
arthroscopy with debridement in 1987 and subsequent 
infection.  He had a current complaint of soreness and pain 
and occasional locking of the knee.  He reported a similar 
history for the right knee, with continuing pain, but not 
locking.  He reported having had right shoulder arthroscopy 
and a "trick" right shoulder.  He reported pain with range 
of motion.  He reported similar symptoms for the left 
shoulder, although without surgical history.

On examination, the shoulders revealed some crepitation on 
passive range of motion.  There was neither tenderness nor 
deformity.  Bilaterally, forward flexion was 170 degrees, 
abduction was 160 degrees, internal and external rotation 
were 90 degrees.  Both knees revealed crepitation on passive 
range of motion.  There was no joint laxity, no effusion, and 
no tenderness.  Bilaterally, flexion was to 135 degrees and 
extension was to 0 degrees.  X-ray studies showed an 
essentially normal right knee.  The left knee showed some 
amorphous calcification in the inferior patella that could 
reflect old injury; the study was otherwise normal.  Studies 
of the shoulders were not obtained.  The diagnoses were 
degenerative joint disease, both knees and both shoulders.

In December 1994, the appellant sought treatment at a 
Pensacola Naval Hospital for pain in both shoulders and in 
the back of the neck with tingling down both arms following 
lifting cinder blocks and sod the week before.  The appellant 
was diagnosed with bilateral tendinitis, prescribed 
medication and instructed for massage and warm soaks.

In July 1995, the appellant stated that a Navy orthopedist 
had diagnosed degenerative joint disease in his knees and 
that one service radiology report suggested degenerative 
joint disease in the left knee.  He stated his knees swell, 
creak, and pop, and have limited range of motion.  He averred 
that his shoulders both have a range of motion limited to 
shoulder height.  He contradicted the retirement physical 
examination report, stating that his knees and shoulders were 
not actually examined.

On VA examination in February 1998, the appellant reported 
the right shoulder was minimally symptomatic and without 
known functional limitation.  He reported some pain on motion 
of the left shoulder, beginning at about shoulder level.  
Reaching or working overhead caused increased pain in the 
left shoulder.  The appellant indicated the previously 
reported numbness and tingling in the upper extremities had 
not happened for some time.  Regarding the knees, he reported 
chronic, dull, pain bilaterally, but no swelling.  He 
reported, generally, that prolonged sitting or standing 
bothered his knees, and squatting more than about half way 
down increased pain in the knees.  He reported he walked 
without problems.  He described some popping and a momentary 
catching sensation underneath the kneecaps on occasion.  He 
reported his musculoskeletal complaints did not interfere 
with his ability to perform his work with the city Parks 
Department.  The examiner noted history of arthroscopy of 
each knee and of the right shoulder with acromioplasty.

On physical examination, the appellant moved about with an 
unremarkable gait.  The right shoulder had active flexion to 
170 degrees and passive flexion to 180 degrees.  Abduction 
was to 180 degrees actively and passively, internal and 
external rotation were to 90 degrees, actively and passively.  
Motion was without pain.  Palpation showed tenderness, and 
the impingement sign was negative.  Strength was normal.  The 
left shoulder had 170 degrees of flexion actively and 
passively.  There was mild to moderate pain on extremes of 
motion.  Abduction was to 180 degrees, with pain throughout 
the movement beginning at 115 degrees.  Internal and external 
rotation were to 90, without pain.  Palpation revealed no 
tenderness.  The impingement sign was mildly positive.  
Strength was normal.  The right knee had a 0 to 145-degrees 
range of motion, without pain and with slight crepitance.  
There was no swelling.  Palpation about the patellofemoral 
joint revealed tenderness.  The patella grind test was 
positive.  There was no instability.  McMurray's testing was 
negative.  The left knee had 0 to 145-degree range of motion 
with mild discomfort and slight crepitance.  There was no 
redness, heat, or swelling.  Palpation revealed tenderness 
about the patellofemoral joint, and a patella grind test was 
positive.  There was no instability.  McMurray's testing was 
negative.  The appellant could heel and toe walk, squat and 
arise bearing slightly more weight on the right leg.

X-ray studies of the shoulders were normal.  The x-ray study 
of the right knee was normal.  The x-ray study of the left 
knee was normal except for some calcification inferior to the 
patella that could represent dystrophic calcification as from 
an old injury.  The left knee was otherwise normal and 
unchanged from April 1994.  The impression was impingement 
syndrome right shoulder, status post arthroscopic 
acromioplasty; mild impingement syndrome left shoulder; CMP, 
right knee, status post arthroscopy; and CMP, left knee, 
status post arthroscopy.

The examiner commented that although the right knee was 
service connected for tendinitis, he believed the appellant 
had CMP in service, either instead of or in addition to any 
tendonitis of the right knee.  He again noted only past and 
no recent history of tingling into the upper extremities.  He 
said the range of motion testing of the left shoulder and of 
the left knee produced facial expressions consistent with and 
appropriate to mild to moderate pain of the left shoulder and 
to mild discomfort of the left knee.

There was no evidence of weakened movement, excess 
fatigability, or in-coordination.  The examiner felt the 
discomfort and pain noted in the examination could further 
limit functional ability if there were a flare-up, but it was 
not feasible to attempt to express an amount of additional 
limitations of motion, nor could it be determined with any 
degree of medical certainty.


II.  Analysis

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of any disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).

Initially, the case presents a question whether any of the 
disabilities should be rated under diagnostic codes for both 
degenerative arthritis and another disorder.  See VAOPGCPREC 
23-97 (circumstances permitting separate ratings under 
diagnostic codes 5003 and 5257 for degenerative arthritis and 
other impairment of the knee, respectively).

The service medical records contain several mentions of 
history of arthritis and degenerative joint disease, but no 
actual diagnosis of arthritis or degenerative joint disease.  
Each of these histories can be traced to the appellant, but 
none can be traced to a primary record of medical examination 
or diagnostic test, study, or procedure resulting in a 
diagnosis of arthritis.

The April 1994 VA examiner diagnosed degenerative joint 
disease of both shoulders and both knees, even though the x-
ray reports of record did not show degenerative joint disease 
or arthritis, and no x-ray reports for the shoulders were of 
record.  The Board had previously found the examination 
inadequate and remanded for a thorough examination with x-ray 
studies.  The February 1998 VA examination report did not 
diagnose arthritis of any joint under review, either 
clinically or by x-ray.  The examiner indicated his review of 
the service medical records and discussed his clinical 
findings in detail, including his explicit opinion about 
current and past correct diagnoses where such discussion was 
warranted.  The February 1998 examination was thorough and is 
the most probative evidence of record about the appellant's 
current status.  It shows no diagnosis arthritis in either 
shoulder or in either knee.

The appellant's testimony that he was diagnosed with 
arthritis in service is a lay hearsay report of a medical 
diagnosis, which is not competent medical evidence, and it 
cannot provide a basis for the Board's determination.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (lay report of 
purported doctor's statement not competent medical evidence); 
see also Espiritu v. Derwinski, 2 Vet App. 492 (1992) (lay 
testimony not acceptable as evidence of medical diagnosis).  
The April 1994 VA examination was inadequate, and therefore 
the diagnoses are not credible, because they were not 
supported by the clinical or x-ray findings.  The February 
1998 report is far more probative of the correct diagnoses.  
There is insufficient medical basis for a separate rating for 
arthritis of either knee or either shoulder.  The 
preponderance of the evidence is against separately rating 
either knee or either shoulder for arthritis and for another 
disability.

Finding that separate ratings for degenerative arthritis and 
another condition are not warranted does not preclude rating 
any of the disabilities under review as degenerative 
arthritis.  Certain diagnostic codes instruct such 
application of the criteria for rating degenerative 
arthritis.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (1998) (tenosynovitis).  Where a service-connected 
condition is not specifically listed in the rating schedule, 
it may be rated by the application by analogy of a diagnostic 
code that is for a closely related disease with anatomical 
location and functional impairment similar to that of the 
unlisted condition.  38 C.F.R. § 4.20 (1998).  Thus, if 
otherwise appropriate, rating any of the disabilities under 
review as degenerative arthritis would be consistent with the 
finding that none of the disabilities under review may be 
separately rated for both degenerative arthritis and another 
condition.  The selection of rating codes and criteria for 
each disability under review is discussed below.

VA regulation provides that VA will use the diagnostic 
terminology of the medical examiner in identifying 
disabilities in VA ratings.  38 C.F.R. § 4.27 (1998).  
Changes in diagnoses are to be carefully considered for their 
rating effect.  38 C.F.R. § 4.13 (1998).  Upon review of the 
evidence, with particular attention to the February 1998 VA 
examination report, which is the most thorough report of 
record on, the Board has restated the diagnostic terminology 
for the left shoulder and for the right knee.  The diagnostic 
terminology used by the February 1998 examiner permits more 
accuracy in rating the disabilities at issue.

The appellant has not argued, and the evidence does not 
suggest any of the disabilities at issue is an exceptional 
case where a schedular evaluation is inadequate.  Therefore, 
the Board does not consider whether to refer any issue for 
extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1) (1998); 
Floyd v. Brown, 9 Vet. App. 88 (1996).

As a final preliminary note, all diagnostic codes referenced 
in the discussions below are promulgated at section 4.71a, 
title 38, Code of Federal Regulations (1998).

A.  Left Shoulder

The appellant is currently diagnosed with a left shoulder 
impingement syndrome.  The RO rated the disability under 
Diagnostic Code 5203 (clavicle or scapula, impairment of).  
This rating is by analogy, because impingement syndrome is 
not listed in the VA rating schedule.  Diagnostic Code 5203 
provides for rating impairment of the dominant limb, in this 
case the left, 20 percent for dislocation or nonunion with 
loose movement, and 10 percent for nonunion without loose 
movement or for malunion.  Otherwise, the disability is rated 
on impairment of function of the contiguous joint.

Diagnostic Code 5203 is an appropriate rating code by 
analogy.  38 C.F.R. § 4.20 (1998).  Although the appellant 
does not actually have any of the conditions explicitly 
listed under this code, it addresses an anatomical location 
and functional impairment appropriate to rating the 
appellant's disability, and specifically provides for rating 
on the impairment of function of a contiguous joint.

None of the other diagnostic codes for rating shoulder 
conditions provides a better analogue for impingement 
syndrome than does the Diagnostic Code 5203.  Compare 
Diagnostic Codes 5200 through 5202.  None of the other 
diagnostic codes for rating a shoulder disability provide for 
rating a contiguous joint for functional impairment.  The 
appellant does not have any of the symptoms or conditions 
that are criteria for the other diagnostic codes.  Contrary 
to his testimony, the evidence shows left shoulder motion is 
not limited to "at shoulder level," as is required to 
obtain a 20 percent rating for limitation of motion of the 
arm.  Diagnostic Code 5201.

Essentially, the appellant has pain on motion, objectively 
demonstrated to the February 1998 VA examiner.  Such pain is 
generally acknowledged in rating as a cause of functional 
impairment.  38 C.F.R. §§ 4.40 (1998).  The amount of pain 
demonstrated to the examiner is seen in light of the 
appellant's statement that he suffered little functional 
limitation in his employment.  The examiner found no evidence 
of weakened movement, excess fatigability, or incoordination, 
which are additional factors for consideration in 
musculoskeletal disability ratings.  See 38 C.F.R. § 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
the examiner hypothesized a possibility of increased 
disability with flare-ups, the Board cannot rate hypothetical 
disability.  The appellant specifically said he had not 
experienced symptoms like those treated in December 1994 in a 
long time.  Even if, for argument sake, the symptoms in 
December 1994 were a flare-up of this service-connected 
condition, the single event does not permit inference about a 
pattern of exacerbation that would warrant higher rating to 
compensate for them.

Whereas this appeal is from an initial disability rating, the 
Board considers whether there is evidence of such change in 
the degree of left shoulder disability as to warrant 
different ratings for different periods of the time under 
consideration.  Fenderson, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  The service medical records for several years 
prior to separation and the April 1994 VA examination report 
show an essentially stable left shoulder.  The December 1994 
treatment records did not diagnose the cause of the reported 
upper extremity numbness and tingling, nor did they 
distinguish among the shoulders and neck as likely causes.  
The complaint was treated conservatively and symptomatically, 
and there is no indication that the symptoms persisted long 
enough to reasonably warrant a change in rating, or that they 
recurred.  As noted, the appellant indicated in February 1998 
that they had not recurred in a long time.  Thus, the event 
in December 1994 is not evidence of a pattern of flare-ups 
that shows entitlement to a staged rating, with a rating 
greater than 10 percent for some part of the time with which 
this appeal is concerned.

A 10 percent rating is commensurate with the amount of 
functional impairment of the left shoulder demonstrated.  
Diagnostic Code 5203.  The preponderance of the evidence is 
against any higher rating.

B.  Right Shoulder

The right shoulder is currently diagnosed with impingement 
syndrome.  The RO has rated it noncompensably disabling under 
Diagnostic Code 5201, which is for limitation of motion.  The 
Board sees no medical basis in the record to select a 
different diagnostic code for the right shoulder than for the 
left.  Where there is not arthritis shown by x-ray, a 
compensable rating is not available under Diagnostic Code 
5003 for actual limitation of motion less than that required 
for a compensable rating under Diagnostic Code 5201.  For the 
reasons stated in finding Diagnostic Code 5203 appropriate 
for rating the left shoulder, the Board will apply Diagnostic 
Code 5203 to the right shoulder.

The 30 degree limitation of flexion and abduction shown in 
the post-operative medical board review in May 1990 had 
improved by the April 1994 VA examination.  Regulation 
defines the normal range of flexion as 180 degrees.  
38 C.F.R. § 4.71, Plate I (1998).  At the April 1994 VA 
examination, the appellant reported pain with motion, but the 
examiner did not make such a clinical finding.  The lack of 
such finding, however, is of little probative value, as the 
Board cannot distinguish between an omission in the report 
and an affirmative finding there was no pain.  There was 
crepitation, which VA regulation acknowledges as a sign of 
pathology.  38 C.F.R. § 4.59 (1998).  The examiner 
specifically found there was no tenderness.  The examination 
as a whole showed no significant functional impairment.  The 
crepitance and slight limitation of motion does not evidence 
a compensable degree of functional impairment, which is the 
significant criterion of disability rating where the specific 
rating criteria are not shown.  Diagnostic Code 5203; see 
38 C.F.R. §§ 4.2, 4.10 (1998).

The episode of shoulder pain and upper extremity sensory 
symptoms for which the appellant sought treatment in December 
1994 is not shown to be other than acute and short lived; the 
contemporaneous medical record noted a one-week history 
following heavy lifting.  The dearth of follow-up treatment 
records and the appellant's comment to the February 1998 
examiner that he had not had recurrence of such a problem 
shows that the condition noted in December 1994 was not 
ongoing or a basis for a compensable rating.

The amount of disability reported and found on VA examination 
in February 1998 does not support a compensable rating.  The 
appellant stated he did not know of any functional 
limitation.  The only objective findings were a loss of 10 
degrees of active flexion.  The tenderness noted does not 
warrant a compensable rating, given that there was no pain on 
motion, and the appellant demonstrated no significant 
functional limitation in the use of the right shoulder.  
There was no evidence of weakened movement, excess 
fatigability, or incoordination.  In sum, the preponderance 
of the evidence is against a compensable rating for right 
shoulder during any part of the time with which this decision 
is concerned.

C.  Left Knee

The appellant is service-connected for chondromalacia 
patella, which is defined as "premature degeneration of the 
patellar cartilage, the patellar margins being tender so that 
pain is produced when the patella is pressed against the 
femur."  Dorland's Illustrated Medical Dictionary 326 (27th 
ed. 1988).  The RO has rated the left knee as "other 
impairment of the knee," for which the criteria are lateral 
instability or recurrent subluxation.  Diagnostic Code 5257.  
That code is not a good analogy in this case, because, 
although it addresses the correct anatomical location, there 
is no finding in the record of either of the two rating 
criteria.  The appellant does not have either lateral 
instability or recurrent subluxation, making a compensable 
rating under Diagnostic Code 5257 inappropriate.

None of the other diagnostic codes for the knee offer a good 
analogy to the diagnosed chondromalacia patella.  The 
appellant does not have ankylosis of the knee.  See 
Diagnostic Code 5256.  There is not dislocation of the 
semilunar cartilage, and although he complains of occasional 
locking, he has never called it frequent.  See Diagnostic 
Code 5258.  The service records show debridement with the 
arthroscopy, but not removal of the semi-lunar cartilage.  
See Diagnostic Code 5259.  Such limitation of motion as is 
shown since the left knee surgery and its convalescence is 
objectively shown as less than that appropriate to a 
noncompensable rating.  See Diagnostic Codes 5260 and 5261.  
Nothing in the medical evidence suggests nonunion or malunion 
of the tibia and fibula, although the diagnostic code 
provides a compensation rating for slight knee disability, 
making it potentially analogous if there is no better 
analogy.  See Diagnostic Code 5263.

Whereas chondromalacia patella is a degenerative disease, it 
may reasonably be analogized to degenerative arthritis in its 
functional effect and anatomical location.  Diagnostic Code 
5003 (1998).  Thus, in this case, rating by analogy to 
degenerative arthritis is a good analogy.  38 C.F.R. § 4.20 
(1998).  In rating arthritis, actual painful motion is 
recognized as disabling and deserving of a compensable 
rating.  38 C.F.R. § 4.59 (1998).  The appellant has a long 
history of chronic left knee pain from when he was in service 
to the present.  Whereas the February 1998 VA examiner found 
objective evidence of discomfort with motion, the evidence 
permits a 10 percent rating by application of section 4.59 to 
a disability rated under Diagnostic Code 5003 by analogy to 
arthritis.

The appellant has reported increased pain with prolonged 
sitting, but the record affords no way to quantify the amount 
of increase, nor is there evidence it represents a functional 
impairment to the appellant.  In the absence of evidence of 
weakened movement, excess fatigability, or incoordination, 
and given an actual full range of motion, a 10 percent rating 
for pain is appropriate, and the preponderance of the 
evidence is against finding pain so disabling that a rating 
greater than 10 percent is warranted.

The April 1994 VA examiner found crepitation in the knee, but 
not tenderness.  He did not comment on whether there was pain 
with motion.  In light of the ongoing complaints in service, 
including as soon before separation as June 1993, the 
evidence of record presents an overall picture of compensably 
disabling pain of the left knee throughout the time under 
consideration in this decision.  Thus the 10 percent rating 
is warranted for that period.  Fenderson, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

D.  Right Knee

The RO has rated the appellant's right knee as tenosynovitis, 
applying the rating criteria for other impairment of the 
knee, as is indicated by the diagnostic code 5024-5257.  Such 
a hyphenated diagnostic code is used when there is an 
underlying disease and the disability results from residual 
conditions.  See 38 C.F.R. § 4.27 (1998).  The appellant does 
not have tenosynovitis, which is "inflammation of a tendon 
sheath," Dorland's Illustrated Medical Dictionary 1671 (27th 
ed. 1988), or lateral instability, or recurrent subluxation.  
For the reasons set forth in discussing the left knee, supra, 
the criteria for rating degenerative arthritis, Diagnostic 
Code 5003, provide a better analogue for rating the 
appellant's right knee than do any of the other diagnostic 
codes for rating the knee.

Throughout the medical evidence from the time of the right 
arthroscopy, the appellant has consistently described the 
right knee as painful.  The crepitation noted on VA 
examination in April 1994 is evidence of diseased points of 
contact in the joint.  38 C.F.R. § 4.59.  The five degree 
limitation of motion the examiner found is too little for a 
compensable rating without actual x-ray evidence of 
arthritis.  See Diagnostic Code 5003.  In February 1998 there 
was no pain on motion, thus precluding a compensable rating 
on that basis.  See 38 C.F.R. § 4.59.

The appellant's right knee has consistently shown crepitance 
and positive patellar grind test, evidencing actual 
pathology.  His testimony of pain with prolonged sitting is 
credible, but the February 1998 examiner did not note pain 
with motion.  It is the effect of pain on the inability of 
the affect part to perform normal working movements with 
normal excursion, strength, speed, coordination and endurance 
that is significant for rating purposes.  38 C.F.R. § 4.40 
(1998).

In balancing the evidence for and against a compensable 
rating during the whole of the period under review, or for 
any part of it, the strongest evidence for a compensable 
rating is the findings of crepitance and tenderness of the 
patella on palpation.  The evidence against a compensable 
rating is the lack of functional impairment in walking, that 
he could bear weight on the right knee for squatting and 
rising, and that there was no objectively demonstrable pain 
with motion.  The finding that there is not evidence of 
weakened movement, excess fatigability, or in-coordination 
weighs against finding the type of functional impairment due 
to pain that warrants compensation.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Taken all together, the evidence against a compensable rating 
of the right knee outweighs the evidence for a compensable 
rating throughout the time under review.  Significantly, VA 
regulation acknowledges the existence of conditions that some 
disability, but are nonetheless insufficiently disabling to 
warrant compensation.  See 38 C.F.R. § 4.31 (1998).  The 
preponderance of the evidence is that the appellant's right 
knee disability is less than compensably disabling, either by 
satisfying the criteria for a compensable rating by analogy 
to the degenerative arthritis criteria, Diagnostic Code 5003, 
or by nearly approximating the criteria for a compensable 
rating.  38 C.F.R. § 4.7 (1998).


ORDER

An initial rating higher than 10 percent for left shoulder 
impingement syndrome is denied.  An initial compensable 
rating for right shoulder impingement syndrome is denied.  An 
initial compensable rating for chondromalacia patella of the 
right knee is denied.  An initial 10 percent rating, and no 
higher, for chondromalacia patella of the left knee is 
granted, subject to the regulations governing payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

